Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 01/14/2021.
3.	Claims 1-2, 5-12 and 15-20 are currently pending in this Office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 10/8/2020 was considered by the examiner.

Allowable Subject Matter
5.	Claims 1-2, 5-12 and 15-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-2, 5-12 and 15-20, the prior art fails to disclose or make obvious a system or a method comprising, in addition to the other recited features of the claim, the features of receiving a plurality of write requests; for each write request, performing by the storage node:
writing the payload data of the each write request to an offset within a segment assigned to the logical storage unit of the each write request; writing an index entry to an index buffer in the memory device; and writing a redo entry to a redo buffer in the memory device; and
acknowledging the write request to a source of the write request only after the redo buffer is written to redo storage on the storage device; and for each logical storage unit of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MONICA M PYO/Primary Examiner, Art Unit 2161